Citation Nr: 1449480	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  10-22 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to PTSD.

3.  Entitlement to service connection for vertigo, to include as secondary to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1968.

This appeal is before the Board of Veterans' Appeals (Board) from May 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In June 2014, these claims were remanded to the Agency of Original Jurisdiction (AOJ) to schedule a video hearing before a member of the Board. In August 2014, the Veteran had a personal hearing before the undersigned Veterans Law Judge (VLJ) to present testimony in support of his claims.

A claim of entitlement to service connection for a skin condition of the hands and feet has been raised by the record, but has not yet been adjudicated by the AOJ. Accordingly, this claim is referred for appropriate action.


FINDINGS OF FACT

1. The Veteran's PTSD resulted from stressors experienced during active duty service.

2. The preponderance of the evidence weighs against a relationship between his service and his sleep apnea and vertigo.  




CONCLUSIONS OF LAW

1. In resolving all doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.304(d)

2. The criteria for service connection of sleep apnea and vertigo have not been met or approximated. 38 U.S.C.A. § 1110, 38 C.F.R. § 3.304(d)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").	

VA's Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After his service connection claims were received, the RO advised the Veteran, by letters dated in September 2006, March 2007, and March 2009, of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vget. App. 473 (2006).

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims. The claims file contains service treatment records (STRs) and post-service medical treatment records. The Veteran had VA compensation examinations for PTSD and vertigo that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007). The resulting opinions are supported by full explanatory rationale. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). He has not alleged any prejudice in the examinations, nor has he asked for any records to be obtained that have not been requested. 

A medical opinion regarding sleep apnea was not requested or obtained, but the Board finds one is not warranted. An examination is required when there is 
(1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an "in-service event, injury, or disease," or a disease, manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and, (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The evidentiary requirement for element (3) is low. Id. Here, the evidence reflects a current sleep apnea diagnosis. The Veteran has alleged that it is related to his PTSD, which the Board is service-connecting in this decision. However, the record does not contain any indication that sleep apnea is related to his PTSD, aside from his allegation, which is insufficient to trigger the duty to assist. Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory statement alleging a relationship was insufficient for entitlement to a VA medical examination, and if it was, would obviate the carefully drafted statutory standards governing the provision of medical examinations). 

The record raises no other theory of causation. His STRs do not document any complaints or symptoms that would suggest the presence of sleep apnea during service. He has not alleged any specific injury or event that led to the development of sleep apnea. The duty to assist is a two-way street. If the Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Accordingly, a VA examination for sleep apnea is not warranted.

  
The Veteran had a VA Travel Board Hearing in August 2014 before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues, including the evidence needed to substantiate his claim. The Veteran did not raise any new issues pertaining to this claim during the course of the hearing, and indicated he had no more evidence to submit, other than evidence that was already of record. Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Board finds the due process requirements of 38 C.F.R. § 3.103(c) have been satisfied. Id. at 496-97. The Veteran has not alleged any prejudicial deficiencies in the conduct of the hearing. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). As this hearing was scheduled pursuant to the Board's June 2014 remand, the Board finds there has been compliance those directives.

Service Connection

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability. 38 C.F.R. § 3.310(a) (2013).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Claims to service connect certain chronic diseases may establish entitlement from a more relaxed evidentiary standard found in 38 C.F.R. § 3.303(b). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013). However, this subsection only applies to the specific chronic diseases listed in section 3.309(a). Id. at 1338-40. The Veteran has not been diagnosed with any of the diseases listed. Thus, in this case, the more relaxed standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at 1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). Generally, the Board first determines whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 (2007). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As to credibility, VA adjudicators may consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498 (1995); Madden v. Brown, 125 F. 3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. Alemany v. Brown, 9 Vet. App. 518 (1996).

PTSD

In addition to the service connection criteria set forth above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), which requires that it be diagnosed pursuant to the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 5th ed. (2013) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. 

DSM-V provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. The Veteran has that he was involved in combat, including firing weapons and being fired upon, and that he witnessed fellow crewman killed in action. 

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in combat with the enemy, as established by recognized military combat citations or other official records. Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore  v. Principi, 18 Vet. App. 264, 273-74 (2004). 

The record demonstrates combat participation during Naval service when the Veteran was part of a gunfire crew in support operations against enemy forces. The evidence also shows that his PTSD and symptoms have been linked to this stressor. 

The November 2006 and January 2012 VA examiners opined that the Veteran did not meet the criteria for a PTSD diagnosis, however, his treating physicians have found the opposite. Indeed, in August 2007, after describing his stressor, his psychiatrist opined he fit the criteria for PTSD.  In February 2008, his PTSD was described as being manifested by recurrent and intrusive recollections and dreams of the traumatic event, behavior as if the event were recurring, avoidance of reminders of the event, a restricted range of affect, irritability, and hypervigilance. A January 2009 Veterans Resource Center opinion noted that he met the criteria for PTSD under the DSM-IV, the then-current edition, and that his symptoms were related to his stressor.  

In March 2009, his VA psychiatrist wrote a letter in support of the Veteran's claim, indicating that the Veteran feared for his life during the incident, and continues to have chronic and severe PTSD symptoms, including intrusive thoughts, nightmares, and flashbacks. 

Service connection for PTSD is granted.

Sleep apnea

The Veteran alleges sleep apnea is related to his PTSD. His STRs show he entered and separated from service without any complaints of trouble sleeping, of excessive snoring, or of any apneic episodes. He was diagnosed with sleep apnea in or around October 2008. There is no evidence, aside from the Veteran's allegations, that his sleep apnea is related to service, or that it was caused or aggravated by his now service-connected PTSD. He also alleged during his August 2014 hearing that it was related to an unspecified respiratory condition, for which service connection was denied in March 2013. He did not appeal that decision.

His statements alleging a connection between sleep apnea and his PTSD are not probative. Lay evidence may be competent on a variety of matters concerning the nature and cause of disability. Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). The evidence does not support his contention, and he has not been shown to have the training or expertise to render such an opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

Because of the complexity of the proposed theory, medical evidence would be required to establish a relationship. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999). The Veteran has not presented, nor does the evidence show any competent evidence suggestive of such a theory and the claim is denied. 


Vertigo
 
The Veteran alleges that his vertigo is related to his service-connected hearing loss and tinnitus. He also asserts that it started within a the first year following separation from service.

His STRs do not document any complaints of vertigo, and he separated with a normal examination. 

At his May 2009 VA examination, he reported that vertigo started about 1 to 2 years following separation from service, a three month episode consisting of dizziness and feeling a spinning sensation. He said that his symptoms have not been that bad since then, but that he continues to have episodes 2 or 3 times a month. He reported that he had been diagnosed with it and was prescribed medication that did not help. The examiner opined that it was as likely as not that his vertigo was related to service.

The June 2009 VA examiner disagreed, and opined that it was not likely that vertigo was related to service or his service-connected hearing loss and tinnitus. He indicated that its time of onset, which followed separation from service by a year or two, made it less likely to be related to service.

In November 2011, the Veteran was reexamined. That VA examiner opined that vertigo was more likely due to the Veteran's first degree atrioventricular (AV) block. He said that it was not due to hearing loss and tinnitus. He observed that the hearing loss and tinnitus related from a concussive-type injury, and that vertigo can result from such injuries, but that it would have started at the time of the injury, and not years after.  

The Board finds the May 2009 VA examiner's less probative than the negative June 2009 and November 2011 opinions, because there is no accompanying explanation that sets forth the examiner's reasons for finding a relationship to service. The negative opinions are supported by a rationale that explains the reasoning for the opinion. Because these negative opinions provide more information that the Board can consider and weigh against the other facts of the record, they are more probative, and outweigh the positive May 2009 opinion. As the preponderance of the evidence is against service connection, this claim must be denied.

The Veteran's lay allegation that vertigo is related to hearing loss and tinnitus is not probative. He has not be shown to have the training or expertise to competently render an opinion this opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). Because of the complexity of the proposed theory, medical evidence would be required to establish a relationship. Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999). Indeed, his theory was investigated and rejected by two VA examiners. Jandreau, supra. There is no other competent evidence demonstrating a relationship between vertigo and his service.


ORDER

Service connection for PTSD is granted.

The claims of entitlement to service connection for sleep apnea and vertigo are denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


